EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gordon Klancnik on 4/1/2021.

The application has been amended as follows: 	

Claim 1 (amended): A system for automatic creation of a scenario video clip with a predefined object or a group of objects in a an 


and scenario videos storage unit.

a 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a system for automatic creation of a scenario video clip. Independent claim 1 uniquely recites “at least one scenario pattern including data set for operation of the shooting unit, relevant video data retrieval unit and relevant video data processing unit, wherein, each recorder of the primary video data from the shooting unit operates according to the scenario pattern data, which in terms of the shooting unit operation is the data specifying frame view, depth, frame geometry, objective field of view, camera movement, predefined object zooming in/out in the frame; wherein, the relevant video data retrieval unit includes software which enables to cut out video segments with the predefined object in the frame from the primary video data using the marks put by the identification unit and scenario pattern data, where the scenario pattern data in terms of generation of relevant video data includes the data specifying the predefined object location in the frame, video segment length, number of video segments, frame synchronization; wherein, the relevant video data processing unit includes software, which enables to form scenario video clip using relevant data generated by the retrieval unit and scenario pattern data, where the scenario pattern data in terms of the processing unit operation includes, in particular, the data specifying video editing type, video editing rhythm, duration of video editing episode, sequence of views and frames, color grading, attention focusing on certain objects in a frame, addition of graphic special effects, frame matching with the telemetry system data; provided that, the data storage module additionally includes the relevant video data storage unit, scenario patterns storage unit, and scenario videos storage unit.” The prior art does not anticipate or render the above underlined obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasahara et al. (US Pub. No. 2008/0052315) discloses providing an event importance adjustment device to extract events
Curry (US Pub. No. 2010/0026809) discloses selecting camera and other camera data using position information of equipment
Soni et al. (US Pub. No. 2017/0134714) discloses a devices for creating video clips from an omnidirectional video

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484